1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CELINA MUNIZ, et al.,                          )   Case No.: 1:19-cv-0233 LJO JLT
                                                    )
12                  Plaintiffs,                     )   ORDER EXTENDING TIME FOR DEFENDANTS
                                                    )   TO FILE A RESPONSIVE PLEADING TO THE
13          v.                                      )   SECOND AMENDED COMPLAINT
                                                    )
14   C. PFEIFFER, et al.,
                                                    )   (Doc. 28)
15                  Defendants.                     )
                                                    )
16                                                  )

17          On October 27, 2019, the parties stipulated for an extension of twenty-one days for the

18   defendants to file a responsive pleading to the Second Amended Complaint. (Doc. 28) The parties

19   report the extension is intended “[t]o allow time for Plaintiff to serve the newly named defendants, and

20   to avoid duplicate, piece-meal responsive pleadings.” (Id. at 2) Based upon the stipulation of the

21   parties and good cause appearing, the Court ORDERS that the defendants shall file a responsive

22   pleading on or before November 26, 2019.

23
24   IT IS SO ORDERED.

25      Dated:     October 22, 2019                           /s/ Jennifer L. Thurston
26                                                      UNITED STATES MAGISTRATE JUDGE

27
28
